internal_revenue_service release number release date date date org address department of the treasury tege eo examinations avila road ms laguna niguel ca taxpayer_identification_number p orm tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter rev catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues if a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter revoking your exempt status if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication form_6018 report of examination envelope letter rev catalog number 34801v form 886-a rev date explanation of items department of the treasury- internal_revenue_service schedule number or exhibit name of organization taxpayer tax identification_number year period ended org ein 20xx 20xx legend org organization name phone president through field co-1 president president cpa cpa co-2 co-3 bm-1 - companie sec_15 bm vice president vice field-1 through field xx date city city state state phone issue whether org tax exempt status under internal_revenue_code sec_501 should be revoked facts organizationat information according to the state secretary of state’s website org org was incorporated on august 19xx org applied for exemption using form_1023 on october 19xx the application was withdrawn and replaced by form_1024 its ruling date is january 19xx the organization’s administrative file does not include the organizational documents determination_letter or the form_1024 the organization has not retained a copy of the organizational documents either an examination was conducted with president president and cpa cpa at cpa’s office on august 20xx based on the interview org was organized for providing football officials for co-1 it provides officials from city to city to city during the year 20xx the organization had members president said that every member is an independent_contractor and no benefits are given every member receives a form_1099 org does not allow non members to participate in the organization org was operated by bm-1 until his death in 20xx president then took over the organization during the year 20xx org had two directors president president and his wife vice president vice president president’s duties include talking to the officials scheduling noting weather changes and administration president receives a form_1099 from org his 20xx form_1099 reported dollar_figuredollar_figure during post football season january-march the organization works on new rules and contracts for the league vice president works an average of two hours per week her duties include writing checks organizing paperwork and taking phone calls during president’s absence she did not receive pay operational information activities org's primary activities are meetings and assigning football officials to football games org has approximately members who pay membership dues of dollar_figure per year there are no different classes of membership members show up at meetings with certification from training received at a high school association- co-2 state football official association org advertises through word of mouth and in local newspapers meetings are held once a year at a hotel since the organization does not have its own facility meeting activity includes going over the pay scale rules handouts and form 886-a department of the treasury-internal revenue service page of schedule number or exhibit form 886-a rev date explanation of items department of the treasury- internal_revenue_service name of organization taxpayer tax identification_number year period ended org ein 20xx 20xx verifying certification org does not provide any newsletters or publications to its members members are informed of rule interpretations and game changes via e-mail org does not work with any other organizations or employers org members complete a form and in exchange receive their game schedule to work as game officials president distributes forms to the officials or they can pick them up at the meeting complete it and return it back to him two forms are posted on org’s website website org’s website have tabs labeled home fields maps forms and schedules an example of the homepage reads this is week of the 20xx co-3 elimination round saturday november 20xx a link directs the user to a weekly schedule page the homepage instructs members to send dues of dollar_figure to president whose contact information is also listed the field tab did not provide any information but a single sentence field links for routing available by september 20xx the bottom of the page reads org the maps tab provide sec_28 local area maps for org’s 20xx field locations city high school city city high school city city high school city city high school city field-1 stadium city city high school city city high school city field-2 city field-3 city field-4 city field-5 city field-6 city field-7 city field-8 city field-20 city field-9 city field-10 city field-11 city field-12 city city high school city field-13 city field-14 city field-15 city field-16 city field-17 city s n n n form 886-a department of the treasury-internal revenue service page of schedule number or exhibit form 886-a rev date explanation of items department of the treasury- internal_revenue_service name of organization taxpayer tax identification_number year period ended org ein 20xx 20xx icity high school city field-18 city field-19 city the forms tab provides two forms form the first form is an application_for org membership the application’s directions state to complete the application and mail a due payment of dollar_figure to president checks or money orders are made payable to org the application asks the following information e n name address contact information years of experience as a football official time available on saturdays names of preferred crew members r e any restrictions or unavailability for dates specified from september 20xx to november oxx form the second form is an incident ejection form it is used by the officials during a game the form asks for information such as date team name s final score name of player s coach es ejected reason for ejection and incident description the schedules tab provides a game schedule for five games the schedule provides information such as division location name of game time official and three other officials bottom of schedule page reads home chapter must e-mail scores by 10am sunday website jersey conflict home team responsible for change_of jersey color call phone to report late absent officials on your field co-1 co-3 org works only with co-3 in providing officials for their games the league pays game fees to org and of the revenue goes towards the pay of game officials four officials are required per game the football games are played at a high school or park as indicated on org's website under the maps tab football season is september through december every official is issued a form_1099 by org president mentioned that everybody is an independent_contractor and that no benefits are given minutes the minutes for 20xx to 20xx were provided org’s minutes show that the organization meets every june the minutes are very brief consisting of between two to four sentences and show that the topics of discussion only included the officials’ pay and their independent_contractor status the minutes for 20xx 20xx and 20xx show that the officials were advised that they are independent contractors financials form 886-a department of the treasury-internal revenue service page of schedule number or exhibit form 886-a departrnent of the treasury- internal_revenue_service rev date explanation of items name of organization taxpayer tax identification_number year period ended org ein 20xx 20xx form_990 for the year 20xx reports total income of dollar_figure the income statement for the year 20xx reports game fee income of dollar_figure org’s game fee income constitutes of total income for 20xx form_990 for the year 20xx reports total expenses of dollar_figure form_990 for the year 20xx part ii statement of program service accomplishments reports its achievement as to provide officials for football games its achievement expense is dollar_figure the income statement for the year 20xx reports officials’ fees expense of dollar_figure org’s officials’ fees expense constitutes of total expenses for 20xx per return income program service revenues org game fees membership dues total revenues expenses management and general supplies telephone printing and publications travel conferences conventions meetings advertising bank service charge education insurance internet expenses license and permits miscellaneous adjustment to misc exp observer fee professional fees tax training materials program service expense program service expense total expenses net_income form 886-a page of department of the treasury-internal revenue service form 886-a department of the treasury- internal_revenue_service se ee rev date explanation of items name of organization taxpayer tax identification_number year period ended org ein 20xx 20xx form_990 for the year 20xx reports total income of dollar_figure the income statement for the year 20xx reports game fee income of dollar_figure org’s game fee income constitutes of total income for 20xx form_990 for the year 20xx reports total expenses of dollar_figure form_990 for the year 20xx part ill statement of program service accomplishments reports its achievement as to support youth sports through the education and provision of officials for football competition its achievement expense of dollar_figure the income statement for the year 20xx reports officials’ fees expense of dollar_figure org’s officials’ fees expense constitutes of total expenses for 20xx per return income program service revenues org fl fame fee reg game fee missing official playoff game fees tax_refund total revenues expenses management and general professional fees accounting legal fees miscellaneous bank services charges all other expenses taxes program service expense compensation of current officers assignor fee contract officials official fees telephone telephone education education total expenses net_income law form 886-a department of the treasury-internal revenue service page of form 886-a department of the treasury- internal_revenue_service ee rev date explanation of items name of organization taxpayer tax identification_number year period ended org ein 20xx 20xx sec_501 of the code provides for the exemption from federal_income_tax of labor_agricultural_and_horticultural_organizations organized and operated with the objectives of a the betterment of the conditions of those engaged in such pursuits b the improvement of the grade of their products and c the development of a higher degree of efficiency in their respective occupations sec_1_501_c_5_-1 of the income_tax regulations provides that an organization have no net_earnings inuring to the benefit of any member and have as their objects the betterment of the conditions of those engaged in such pursuits the improvement of the grade of their products and the development of a higher degree of efficiency in their respective occupations it is also provided that a labor_organization is not directly or indirectly established or maintained in whole or in part by one or more employers governments or agencies or instrumentalities thereof or government controlled entities revrul_78_288 1978_2_cb_179 held that an organization whose members are engaged in harness racing in a specific geographic area as drivers trainers and horse owners most of whom are independent contractors rather than employees to be a labor_organization under sec_501 of the code an organization must primarily serve the interests of labor the term labor is commonly accepted as meaning the performance of service as employees accordingly the revenue_ruling did not find in favor of the organization the organization does not qualify for exemption from federal_income_tax as a labor_organization under sec_501 of the code effective date of revocation an organization may ordinarily rely on a favorable determination_letter received from the internal_revenue_service sec_1_501_a_-1 rev_proc 20xx-4 dollar_figure cross-referencing dollar_figure et seq 20xx-1 c b an organization may not rely on a favorable determination_letter however if the organization omitted or misstated a material fact in its application or in supporting documents in addition an organization may not rely on a favorable determination if there is a material_change inconsistent with exemption in the organization’s character purposes or methods of operation after the determination_letter is issued sec_601_201 revproc_90_27 19xx-1 c b the commissioner may revoke a favorable determination_letter for good cause sec_1_501_a_-1 revocation of a determination_letter may be retroactive if the organization omitted or misstated a material fact or operated in a manner materially different from that originally represented sec_601_201 rev_proc 20xx-4 dollar_figure cross-referencing dollar_figure et seq government’s position in order for an organization to retain its exempt status it must demonstrate to the internal_revenue_service that it meets both the organizational and the operational tests the facts stated above indicate that org failed the organizational and operational_test form 886-a department of the treasury-internal revenue service page of schedule number or exhibit d the epartment of the t ye ir servi reasuny ntema evenue service explanation of items tax identification_number year period ended form 886-a rev date name of organization taxpayer org ein 20xx 20xx a labor_organization should be organized with a majority of employees the term labor is commonly accepted as meaning the performance of service as employees org is not organized in a manner that establishes that it serves the interest of employees org’s membership consists of independent contractors only see revrul_78_288 a labor organization's activities should be directed to have as their objects the betterment of the conditions of those engaged in such pursuits the improvement of the grade of their products and the development of a higher degree of efficiency in their respective occupations org does not operate in a manner that establishes that its primary purpose is to improve the working conditions of employees org operates like an employment agency members pay a due and receive a work schedule in return see sec_501 of the code and sec_1_501_c_5_-1 of the income_tax regulations taxpayer's position is unknown at this time taxpayer’s position conclusion since org was not organized and operating exclusively for the exempt_purpose under sec_501 its federal tax exempt status under such section should be revoked effective january 20xx org is liable for filing form_1120 u s_corporation income_tax return for the tax_year ended december 20xx and all years thereafter form 886-a department of the treasury-internal revenue service page of
